Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed August 23, 2022, claims 1, 8, 13 and 14 has been amended, claims 4 and 7 has been cancelled, claims 1-3, 5-6 and 8-20 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 9 paragraphs 2 -  page 15 (all), filed August 23, 2022, with respect to claims 1-3, 5-16 and 18-20 have been fully considered and but they are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a second ground of rejection is further presented in view of Patil523 et al. (US Pub. No.: 2020/0288523).

Regarding amended claim 1, the applicant first argued that, see page 10 – page 5, “ … For instance, with respect to Claims 1 and 14, there does not appear to be any teaching or suggestion in the purported combination of Sharan and Patil of a method or an apparatus that involves or includes, among other features, refraining one or more other STAs in the non-AP MLD from performing an operation by refraining the one or more other STAs in the non-AP MLD from transmitting the PPDU…
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 1, Sharan clearly teaches, refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition (see Slide 7, "Intra-BSS Downlink PPDU - ... if PPDU identified not to be destined to itself"; see also slide 11 "Rules for Non-STR STAs")), and Patil clearly teaches refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition (see Fig. 1, 6B, 12B, para. 0110, 0146, , the process 1210 of Figure 12B is performed  after the STA MLD receives the frame in block 1104 of Figure 11.  At block 1212, the STA MLD refrains from transmitting  on each secondary communication link for which the corresponding  DNT indicates a DNT condition, see also para. 0155, 0202, 0237); wherein the refraining the one or more other STAs in the non-AP MLD from performing the operation comprises refraining the one or more other STAs in the non-AP MLD from transmitting the PPDU (see para. 0041, 0079, 0102, 0142, the frame further include a DNT indication for the primary communication link. Each DNT indication indicate whether wireless communication devices are to refrain from transmitting on the corresponding secondary communication link of the non-AP MLD, see also para. 0236-0237, the STA determine there is a DNT condition on the secondary communication link, and refrain from transmitting on the secondary communication link).

Regarding amended claim 8, the applicant further argued that, see page 10 – page 15, “ … Moreover, with respect to Claim 8, there does not appear to be any teaching or suggestion in the purported combination of Sharan and Patil of a method that involves, among other features, setting a STA identifier (STA ID) field in a physical layer (PHY) header of an extreme-high-throughput (EHT) PPDU for a receiver STA by setting the STA ID field to a value corresponding to an association identifier (AID) associated with the receiver STA responsive to the receiver STA being a single STA.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 8, Sharan clearly teaches  refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA) responsive to the STA meeting a condition(see Slide 8, last bullet and slide 11 "Rules for STR STAs and AP" , which are directed to an AP MLD); and setting a STA identifier (STA ID) field in a physical layer (PHY) header of an extreme-high-throughput (EHT) PPDU for a receiver STA by setting the STA ID field to a value corresponding to an association identifier (AID) associated with the receiver STA responsive to the receiver STA being a single STA (see Slide 8, STA ID info in EHT PHY preamble, and when STA ID info indicates a non-STR STA, AP still transmit to other non-STR STAs); and Patil clearly teaches refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA) responsive to the STA meeting a condition (see Fig. 1, 6B, 12B, para. 0110, 0146, , the process 1210 of Figure 12B is performed  after the STA MLD receives the frame in block 1104 of Figure 11.  At block 1212, the STA MLD refrains from transmitting  on each secondary communication link for which the corresponding  DNT indicates a DNT condition, see also para. 0155, 0202, 0237); and setting a STA identifier (STA ID) field in a physical layer (PHY) header for a receiver STA by setting the STA ID field to a value corresponding to an association identifier (AID) associated with the receiver STA responsive to the receiver STA being a single STA (see para. 0046, 0056, a single AP 102 and an associated set of STAs 104 may be referred to as a basic service set (BSS), which is managed by the respective AP 102. Figure 1 additionally shows an example coverage area 106 of the AP 102, which may represent a basic service area (BSA) of the WLAN 100. The BSS may be identified to users by a service set identifier (SSID), as well as to other devices by a basic service set identifier (BSSID), which may be a medium access control (MAC) address of the AP 102. The AP 102 pe1iodically broadcasts beacon frames ("beacons") including the BSSID to enable any STAs 104 within wireless range of the AP 102 to "associate" or re-associate with the AP 102 to establish a respective communication link 108 (hereinafter also referred to as a "Wi-Fi link"), or to maintain a communication link 108, with the AP 102).

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6-7, 9-11, 13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharan et al. (SHARAN NARIBOLE  (SAMSUNG): "Multi-Link Operation Channel Access Discussion", IEEE DRAFT; 11-19-1405-07-00BE-MULTl-LINK-OPERATION- CHANNEL-ACCESS-DISCUSSION, 11/14/2019), and further in view of Patil et al. (US Prov No.: 63/007299).

As per claim 1, Sharan disclose A method (see slide 6, method to improve multi-link utilization of non-STR STAs with the constraint of preventing STR collisions), comprising: 
receiving a Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) (see Slide 7, explicitly referring to PPDUs, box "RX" on "Link A" on the picture) on a first link or a second link (see Slide 3, Link A or Link B, see also slides 6-7) first station (STA) in a non-access point (non-AP) multi-link device (MLD) (see Slide 5, Non-Str STA) which has a constraint on simultaneous transmission and reception (TX/RX) on the first link and the second link (see Slide 3, "STR Constraint"; slide 5 "Non-STR STA");
 and refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition (see Slide 7, "Intra-BSS Downlink PPDU - ... if PPDU identified not to be destined to itself"; see also slide 11 "Rules for Non-STR STAs")).

Although Sharan disclose refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation;

Sharan however does not explicitly disclose refraining one or more other STAs of a plurality of STAs in the non-AP MLD from “performing an operation responsive to the PPDU meeting a condition”,
wherein the refraining the one or more other STAs in the non-AP MLD from performing the operation comprises refraining the one or more other STAs in the non-AP MLD from transmitting the PPDU.

Patil however disclose refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition (see Fig. 1, 6B, 12B, para. 0110, 0146, , the process 1210 of Figure 12B is performed  after the STA MLD receives the frame in block 1104 of Figure 11.  At block 1212, the STA MLD refrains from transmitting  on each secondary communication link for which the corresponding  DNT indicates a DNT condition, see also para. 0155, 0202, 0237) ,
wherein the refraining the one or more other STAs in the non-AP MLD from performing the operation comprises refraining the one or more other STAs in the non-AP MLD from transmitting the PPDU (see para. 0041, 0079, 0102, 0142, the frame further include a DNT indication for the primary
communication link. Each DNT indication indicate whether wireless communication devices are to 
refrain from transmitting on the corresponding secondary communication link of the non-AP MLD, see also para. 0236-0237, the STA determine there is a DNT condition on the secondary communication link, and refrain from transmitting on the secondary communication link).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition, as taught by Patil, in the system of Sharan, so as to improve communication  between the AP and the one or more STAs over each of different communication links, see Patil, paragraphs 2-3.

As per claim 2, the combination of Sharan and Patil disclose the method of Claim 1.

Patil further disclose wherein the condition comprises: an uplink/downlink (UL/DL) field in a physical layer (PHY) header of the PPDU indicating a DL transmission, and a value in a STA identifier (STA ID) field in the PHY header matching a value corresponding to an association identifier (AID) associated with the first STA in the non-AP MLD (see para. 0204, 0209-0211, the values in the TSF Offset field 1558 or the Beacon  Interval field 1559  facilitate faster link switching for certain types of non-AP entities, such as a STA MLD  with a single radio, see also 0056, 0060-0065, an AP 102  use HE-SIG-A  316 to identify and inform multiple STAs 104 that the AP has scheduled  UL or DL resources for them, see also para. 0237), and 
Sharan disclose the condition comprises: an uplink/downlink (UL/DL) field in a physical layer (PHY) header of the PPDU indicating a DL transmission, and a value in a STA identifier (STA ID) field in the PHY header matching a value corresponding to an association identifier (AID) associated with the first STA (see slide 7, for certain conditions, non-STR STA resumes countdown on link B during busy state on link A, UUDL bit in HE-SIG-A for HE S1J PPDU/ER SU PPDU and STA ID info in EH'T PHY preamble for SU  PPDU)

As per claim 3, the combination of Sharan and Patil disclose the method of Claim 1.

Patil further disclose wherein the condition comprises: an uplink/downlink (UL/DL) field in a physical layer (PHY) header of the PPDU indicating a DL transmission, and a STA identifier (STA ID) field in the PHY header being equal to a predetermined value (see para. 0204, 0209-0211, the values in the TSF Offset field 1558 or the Beacon  Interval field 1559  facilitate faster link switching for certain types of non-AP entities, such as a STA MLD  with a single radio, see also 0056, 0060-0065, an AP 102  use HE-SIG-A  316 to identify and inform multiple STAs 104 that the AP has scheduled  UL or DL resources for them, see also para. 0237), and 
Sharan disclose wherein the condition comprises: an uplink/downlink (UL/DL) field in a physical layer (PHY) header of the PPDU indicating a DL transmission, and a STA identifier (STA ID) field in the PHY header being equal to a predetermined value (see slide 7, for certain conditions, non-STR STA resumes countdown on link B during busy state on link A, UU/DL bit in HE-SIG-A for HE S1J PPDU/ER SU PPDU, No STA ID info in PHY preamble for SU PPDU and MAC header decoding can take long, and STA ID info in EHT PHY preamble for SU  PPDU).

As per claim 5, the combination of Sharan and Patil disclose the method of Claim 1.

Sharan further disclose the method further comprising: decoding a medium access control (MAC) header of the PPDU; and allowing the one or more other STAs in the non-AP MLD to initiate a PPDU transmission or resume enhanced distributed channel access (EDCA) responsive to determining that the first STA is not a receiver of the PPDU as a result of decoding the MAC header (see slide 7,  STA ID in HE-SIG-B for HE JVIU PPDU or unable to decode HE-SIG-B of HE MU PPDU,    No STA ID 
info in PHY preamble for SU PPDU and MAC header decoding can take long and proposal: STA ID info in EHT PHY preamble for SU PPDU).

As per claim 6, the combination of Sharan and Patil disclose the method of Claim 1.

Sharan further disclose the method further comprising: receiving an extreme-high-throughput (EHT) PPDU from an AP in an AP MLD, wherein a STA identifier (STA ID) field in a physical layer (PHY) header of the EHT PPDU is set to a predetermined value (see slide 7, UL/DL bit in HE-SIG-A for HE SU PPDU/ER SU PPDU,  UL MU identified by HE TB PPDU), and 
Patil disclose receiving an extreme-high-throughput (EHT) PPDU from an AP in an AP MLD, wherein a STA identifier (STA ID) field in a physical layer (PHY) header of the EHT PPDU is set to a predetermined value (see para. 0058, the PDU 350 is formatted as an Extreme High Throughput (EHT) WLAN PPDU in accordance  with the IEEE 802.1 wireless communication  protocol standard, see also para. 0101, 0112, 0115).

As per claim 7, the combination of Sharan and Patil disclose the method of Claim 1.

Patil further disclose the method further comprising: transmitting an extreme-high-throughput (EHT) PPDU to an AP in an AP MLD, wherein a STA identifier (STA ID) field in a physical layer (PHY) header of the EHT PPDU is set to a value corresponding to an association identifier (AID) associated with one of the plurality of STAs in the non-AP MLD that transmits the EHT PPDU (see para. 0046, 0056, a single AP 102 and an associated set of STAs 104 may be referred to as a basic service set (BSS), which is managed by the respective AP 102. Figure 1 additionally shows an example coverage area 106 of the AP 102, which may represent a basic service area (BSA) of the WLAN 100. The BSS may be identified to users by a service set identifier (SSID), as well as to other devices by a basic service set identifier (BSSID), which may be a medium access control (MAC) address of the AP 102. The AP 102 pe1iodically broadcasts beacon frames ("beacons") including the BSSID to enable any STAs 104 within wireless range of the AP 102 to "associate" or re-associate with the AP 102 to establish a respective communication link 108 (hereinafter also referred to as a "Wi-Fi link"), or to maintain a communication link 108, with the AP 102), and 
Sharan further disclose he method further comprising: transmitting an extreme-high-throughput (EHT) PPDU to an AP in an AP MLD, wherein a STA identifier (STA ID) field in a physical layer (PHY) header of the EHT PPDU is set to a value corresponding to an association identifier (AID) associated with one of the plurality of STAs in the non-AP MLD that transmits the EHT PPDU (see Slide 8, STA ID info in EHT PHY preamble. And when STA ID info indicates a non-STR STA, AP still transmit to other non-STR STAs).

As per claim 8, Sharan disclose A method A method (see slide 6, method to improve multi-link utilization of non-STR STAs with the constraint of preventing STR collisions), comprising: 
receiving a Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) (see Slide 7, explicitly referring to PPDUs, box "RX" on "Link A" on the picture) on a first link or a second link (see Slide 3, Link A or Link B, see also slides 6-7) by a first access point (AP) in an AP multi-link device (MLD)); 
refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA) responsive to the STA meeting a condition(see Slide 8, last bullet and slide 11 "Rules for STR STAs and AP" , which are directed to an AP MLD); and
setting a STA identifier (STA ID) field in a physical layer (PHY) header of an extreme-high-throughput (EHT) PPDU for a receiver STA by setting the STA ID field to a value corresponding to an association identifier (AID) associated with the receiver STA responsive to the receiver STA being a single STA (see Slide 8, STA ID info in EHT PHY preamble, and when STA ID info indicates a non-STR STA, AP still transmit to other non-STR STAs).

Although Sharan disclose refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA);

Sharan however does not explicitly disclose refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA) “responsive to the STA meeting a condition”,

Patil however disclose refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA) responsive to the STA meeting a condition (see Fig. 1, 6B, 12B, para. 0110, 0146, , the process 1210 of Figure 12B is performed  after the STA MLD receives the frame in block 1104 of Figure 11.  At block 1212, the STA MLD refrains from transmitting  on each secondary communication link for which the corresponding  DNT indicates a DNT condition, see also para. 0155, 0202, 0237); and setting a STA identifier (STA ID) field in a physical layer (PHY) header for a receiver STA by setting the STA ID field to a value corresponding to an association identifier (AID) associated with the receiver STA responsive to the receiver STA being a single STA (see para. 0046, 0056, a single AP 102 and an associated set of STAs 104 may be referred to as a basic service set (BSS), which is managed by the respective AP 102. Figure 1 additionally shows an example coverage area 106 of the AP 102, which may represent a basic service area (BSA) of the WLAN 100. The BSS may be identified to users by a service set identifier (SSID), as well as to other devices by a basic service set identifier (BSSID), which may be a medium access control (MAC) address of the AP 102. The AP 102 pe1iodically broadcasts beacon frames ("beacons") including the BSSID to enable any STAs 104 within wireless range of the AP 102 to "associate" or re-associate with the AP 102 to establish a respective communication link 108 (hereinafter also referred to as a "Wi-Fi link"), or to maintain a communication link 108, with the AP 102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA) responsive to the STA meeting a condition, as taught by Patil, in the system of Sharan, so as to improve communication  between the AP and the one or more STAs over each of different communication links, see Patil, paragraphs 2-3.

As per claim 9, the combination of Sharan and Patil disclose the method of Claim 8.

Patil further disclose wherein the condition comprises: the STA being a STA of a non-AP MLD which has a constraint on simultaneous transmission and reception (TX/RX) on the first link and the second link, and a value corresponding to an association identifier (AID) associated with the STA matching a value in a STA identifier (ID) field in the PHY header of the PPDU (see para. 0204, 0209-0211, the values in the TSF Offset field 1558 or the Beacon  Interval field 1559  facilitate faster link switching for certain types of non-AP entities, such as a STA MLD  with a single radio, see also 0056, 0060-0065, an AP 102  use HE-SIG-A  316 to identify and inform multiple STAs 104 that the AP has scheduled  UL or DL resources for them, see also para. 0237), and 
Sharan further disclose wherein the condition comprises: the STA being a STA of a non-AP MLD which has a constraint on simultaneous transmission and reception (TX/RX) on the first link and the second link, and a value corresponding to an association identifier (AID) associated with the STA matching a value in a STA identifier (ID) field in the PHY header of the PPDU (see slide 7, for certain conditions, non-STR STA resumes countdown on link B during busy state on link A, UUDL bit in HE-SIG-A for HE S1J PPDU/ER SU PPDU and STA ID info in EH'T PHY preamble for SU  PPDU).

As per claim 10, the combination of Sharan and Patil disclose the method of Claim 8.

Sharan further disclose the method further comprising: decoding a medium access control (MAC) header of the PPDU; and allowing the one or more other APs in the AP MLD to schedule a transmission to the STA responsive to the STA meeting a different condition (see slide 7, No STA ID info in PHY preamble for SU PPDU and MAC header decoding take long).

As per claim 11, the combination of Sharan and Patil disclose the method of Claim 10.

Sharan further disclose wherein the different condition comprises: the STA being a STA of a non-AP MLD which has a constraint on simultaneous transmission and reception (TX/RX) on the first link and the second link, and an address or an identifier associated with the STA not matching either a receiver address (RA) or a transmitter address (TA) in the MAC header of the PPDU (see slide 8, EDCA channel access protocol on each link with following restrictions, Suspend  backoff countdown  when RX on link A and vice versa, Perform Opportunistic Backoff Countdown Recommencement, Suspend backoff countdown on link A  when TX on link B and vice versa, and Suspend backoff countdown on link B when AP indicates Busy State of link B).

As per claim 12, the combination of Sharan and Patil disclose the method of Claim 10.

Patil further disclose the method further comprising: receiving an extreme-high-throughput (EHT) PPDU from a station (STA), wherein a STA identifier (STA ID) field in a physical layer (PHY) header of the EHT PPDU is set to a value corresponding to an association identifier (AID) associated with the STA (see para. 0204, 0209-0211, the values in the TSF Offset field 1558 or the Beacon  Interval field 1559  facilitate faster link switching for certain types of non-AP entities, such as a STA MLD  with a single radio, see also 0056, 0060-0065, an AP 102  use HE-SIG-A  316 to identify and inform multiple STAs 104 that the AP has scheduled  UL or DL resources for them, see also para. 0237), and
Sharan further disclose the method further comprising: receiving an extreme-high-throughput (EHT) PPDU from a station (STA), wherein a STA identifier (STA ID) field in a physical layer (PHY) header of the EHT PPDU is set to a value corresponding to an association identifier (AID) associated with the STA (see slide 7, for certain conditions, non-STR STA resumes countdown on link B during busy state on link A, UUDL bit in HE-SIG-A for HE S1J PPDU/ER SU PPDU and STA ID info in EH'T PHY preamble for SU  PPDU).

As per claim 11, the combination of Sharan and Patil disclose the method of Claim 10.

As per claim 13, the combination of Sharan and Patil disclose the method of Claim 8.

Sharan further disclose transmitting the EHT PPDU to the receiver STA (see Slide 8, when STA ID info indicates a non-STR STA, AP still transmit the EHT PPDU to other non-STR STAs).

As per claim 14, claim 14 is rejected the same way as claim 1. Patil also disclose An apparatus (see Fig.5, Fig.6A, AP 602), comprising: a transceiver configured to communicate wirelessly on at least a first link and a second link (see Fig.5, Fig.6A, The AP 602 also includes  multiple antennas 620 coupled  with the wireless communication device 610 to transmit and receive wireless communications) ; and a processor coupled to the transceiver (see Fig.5, Fig.6A, AP 602 additionally  includes an application  processor 630 coupled  with the wireless communication  device 610).

As per claim 15, claim 14 is rejected the same way as claim 2.
As per claim 16, claim 16 is rejected the same way as claim 3.
As per claim 18, claim 18 is rejected the same way as claim 5.
As per claim 19, claim 19 is rejected the same way as claim 6.
As per claim 20, claim 20 is rejected the same way as claim 7.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharan et al. (SHARAN NARIBOLE  (SAMSUNG): "Multi-Link Operation Channel Access Discussion", IEEE DRAFT; 11-19-1405-07-00BE-MULTl-LINK-OPERATION- CHANNEL-ACCESS-DISCUSSION, 11/14/2019), and further in view of Patil523 et al. (US Pub. No.: 2020/0288523).

As per claim 1, Sharan disclose A method (see slide 6, method to improve multi-link utilization of non-STR STAs with the constraint of preventing STR collisions), comprising: 
receiving a Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) (see Slide 7, explicitly referring to PPDUs, box "RX" on "Link A" on the picture) on a first link or a second link (see Slide 3, Link A or Link B, see also slides 6-7) first station (STA) in a non-access point (non-AP) multi-link device (MLD) (see Slide 5, Non-Str STA) which has a constraint on simultaneous transmission and reception (TX/RX) on the first link and the second link (see Slide 3, "STR Constraint"; slide 5 "Non-STR STA");
 and refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition (see Slide 7, "Intra-BSS Downlink PPDU - ... if PPDU identified not to be destined to itself"; see also slide 11 "Rules for Non-STR STAs")).

Although Sharan disclose refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation;

Sharan however does not explicitly disclose refraining one or more other STAs of a plurality of STAs in the non-AP MLD from “performing an operation responsive to the PPDU meeting a condition”,
wherein the refraining the one or more other STAs in the non-AP MLD from performing the operation comprises refraining the one or more other STAs in the non-AP MLD from transmitting the PPDU.

Patil523 however disclose refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition, wherein the refraining the one or more other STAs in the non-AP MLD from performing the operation comprises refraining the one or more other STAs in the non-AP MLD from transmitting the PPDU (see para. 0124, 0258, a STA 115 transmitting on multiple (e.g., two or more), aggregated links may solicit a response from the recipient after transmission on each of the links has terminated. In some cases, the STA 115 may ensure that transmission on each of the links terminates at the same time 615. This may prevent other STAs 115 in the same BSS from jumping on to an idle link (e.g., were the STA 115 to instead just refrain from transmitting on one of the links). Related to the transmission scheme 600, PPDUs transmitted on the anchor link 605 and the non-anchor link 610 may terminate together, after which a response may be solicited from the recipient, see also para. 0006, 0112-016).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition, wherein the refraining the one or more other STAs in the non-AP MLD from performing the operation comprises refraining the one or more other STAs in the non-AP MLD from transmitting the PPDU, as taught by Patil523, in the system of Sharan, so as to identify a message for parallel transmission on at least a first wireless link and a second wireless link of a set of wireless links between the first wireless device and a second wireless device, the set of wireless links supporting parallel transmissions during a multi-link session, performing, during a first time period, a CCA procedure on the first wireless link and the second wireless link, determining, based on the performed CCA procedure, to transmit on the first wireless link and refrain from transmitting on the second wireless link, modifying, for a second time period based on the determining, a transmission parameter for the first wireless link, or a CCA parameter for the second wireless link, or a combination thereof, and performing, during the second time period based on the modifying, the CCA procedure on the second wireless link and transmission of at least a first portion of the message on the first wireless link, see Patil523, paragraphs 7-10.

As per claim 8, Sharan disclose A method (see slide 6, method to improve multi-link utilization of non-STR STAs with the constraint of preventing STR collisions), comprising: 
receiving a Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) (see Slide 7, explicitly referring to PPDUs, box "RX" on "Link A" on the picture) on a first link or a second link (see Slide 3, Link A or Link B, see also slides 6-7) first station (STA) in a non-access point (non-AP) multi-link device (MLD) (see Slide 5, Non-Str STA) which has a constraint on simultaneous transmission and reception (TX/RX) on the first link and the second link (see Slide 3, "STR Constraint"; slide 5 "Non-STR STA");
refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition (see Slide 7, "Intra-BSS Downlink PPDU - ... if PPDU identified not to be destined to itself"; see also slide 11 "Rules for Non-STR STAs")); and
setting a STA identifier (STA ID) field in a physical layer (PHY) header of an extreme-high-throughput (EHT) PPDU for a receiver STA by setting the STA ID field to a value corresponding to an association identifier (AID) associated with the receiver STA responsive to the receiver STA being a single STA (see Slide 8, STA ID info in EHT PHY preamble, and when STA ID info indicates a non-STR STA, AP still transmit to other non-STR STAs).

Although Sharan disclose refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA);

Sharan however does not explicitly disclose refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA) “responsive to the STA meeting a condition”,

Patil523 however disclose refraining one or more other APs of a plurality of APs in the AP MLD from scheduling any transmission to a station (STA) “responsive to the STA meeting a condition” (see para. 0124, 0258, a STA 115 transmitting on multiple (e.g., two or more), aggregated links may solicit a response from the recipient after transmission on each of the links has terminated. In some cases, the STA 115 may ensure that transmission on each of the links terminates at the same time 615. This may prevent other STAs 115 in the same BSS from jumping on to an idle link (e.g., were the STA 115 to instead just refrain from transmitting on one of the links). Related to the transmission scheme 600, PPDUs transmitted on the anchor link 605 and the non-anchor link 610 may terminate together, after which a response may be solicited from the recipient, see also para. 0006, 0112-016).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of refraining one or more other STAs of a plurality of STAs in the non-AP MLD from performing an operation responsive to the PPDU meeting a condition, wherein the refraining the one or more other STAs in the non-AP MLD from performing the operation comprises refraining the one or more other STAs in the non-AP MLD from transmitting the PPDU, as taught by Patil523, in the system of Sharan, so as to identify a message for parallel transmission on at least a first wireless link and a second wireless link of a set of wireless links between the first wireless device and a second wireless device, the set of wireless links supporting parallel transmissions during a multi-link session, performing, during a first time period, a CCA procedure on the first wireless link and the second wireless link, determining, based on the performed CCA procedure, to transmit on the first wireless link and refrain from transmitting on the second wireless link, modifying, for a second time period based on the determining, a transmission parameter for the first wireless link, or a CCA parameter for the second wireless link, or a combination thereof, and performing, during the second time period based on the modifying, the CCA procedure on the second wireless link and transmission of at least a first portion of the message on the first wireless link, see Patil523, paragraphs 7-10.

As per claim 14, claim 14 is rejected the same way as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abhishek (Multi-link Operation: Per-link AID, 01-2020) – see slide 5, “a scheme that dearly identifies each link is needed, that is per-link AID: each non-AP STA of a non-MLD is assigned a unique AID”.
Fang (US Pub. No.:2022/0132423) – see para. 0065-0068, “the AP MLD and non-AP MLD can leverage joint or selective transmission modes over one or multi-links (e.g. radio frequency channels) to reduce access latency, improve transmission reliability, and/or increase transmission throughput via the control of a non-AP MLD (e.g., non-AP MLD 110), an AP MLD (e.g. AP MLD 122), and/or coordinated by the MLD-MBSS Controller 150. ML communication may generally include bi-directional transmission between a non-AP MLD and an AP MLD via one or more of the multiple links between them. ML transmission may involve different transmission modes”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469